SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

503
CAF 12-01884
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF MAKAYLA S.
---------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,    MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DAVID S., RESPONDENT-APPELLANT,
AND ALECIA P., RESPONDENT.


RAYMOND P. KOT, II, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.

JAMES DOYLE, III, BATH, FOR PETITIONER-RESPONDENT.

CHRISTINE M. VALKENBURGH, ATTORNEY FOR THE CHILD, BATH.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered September 25, 2012 pursuant to
Social Services Law § 384-b. The order, among other things,
transferred the guardianship and custody of the subject child to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent father appeals from an order that, inter alia,
terminated his parental rights with respect to the subject child and
ordered that the child be freed for adoption. We reject the father’s
contention that Family Court erred in finding that the child is a
permanently neglected child and in terminating the father’s parental
rights with respect to her. Petitioner met its burden of establishing
“by clear and convincing evidence that it made diligent efforts to
encourage and strengthen the relationship between the [father] and
[the child] by providing ‘services and other assistance aimed at
ameliorating or resolving the problems preventing [the child’s] return
to [the father’s] care’ . . . , and that the [father] failed
substantially and continuously to plan for the future of the child
although physically and financially able to do so . . . Although the
[father] participated in the services offered by petitioner, [he] did
not successfully address or gain insight into the problems that led to
the removal of the child and continued to prevent the child’s safe
return” (Matter of Giovanni K., 62 AD3d 1242, 1243, lv denied 12 NY3d
715; see § 384-b [7] [a]). Contrary to the father’s further
contentions, we conclude that the court properly denied his request
for a suspended judgment (see Matter of Lilliana G. [Orena G.], 104
                                 -2-                           503
                                                         CAF 12-01884

AD3d 1224, 1225; Matter of Dahmani M. [Jana M.], 104 AD3d 1245, 1246),
and that he received meaningful representation (see Matter of Michael
C., 82 AD3d 1651, 1652, lv denied 17 NY3d 704; Matter of Nathaniel W.,
24 AD3d 1240, 1241, lv denied 6 NY3d 711). Finally, we have reviewed
the father’s remaining contention and conclude that it lacks merit.




Entered:   June 13, 2014                       Frances E. Cafarell
                                               Clerk of the Court